                                                                                          FILED
                                                                                  2021 Jul-09 AM 09:40
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION
LEDON PRESTWOOD,                          )
                                          )
       Petitioner,                        )
                                          )
v.                                        )   Case No. 4:18-cv-698-KOB-GMB
                                          )
WARDEN GUY NOE, et al.,                   )
                                          )
       Respondents.                       )

                          MEMORANDUM OPINION
      The Magistrate Judge entered a report recommending Petitioner Ledon

Prestwood’s petition for a writ of habeas corpus be denied and dismissed with

prejudice. (Doc. 9). Although the Magistrate Judge advised the parties of their right

to file objections within 14 days, the court has not received any objections in the

prescribed time.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court hereby ADOPTS the

Magistrate Judge’s report and ACCEPTS his recommendation. The court finds the

petition is due to be denied and dismissed with prejudice.

      This court may issue a certificate of appealability “only if the applicant has

made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To make such a showing, a “petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims
                                         1
debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that “the

issues presented were adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal quotations omitted). The

court finds Prestwood’s claims do not satisfy either standard.

      The court will enter a separate Final Judgment.

      DONE and ORDERED this 9th day of July, 2021.




                                       ____________________________________
                                       KARON OWEN BOWDRE
                                       UNITED STATES DISTRICT JUDGE




                                         2
